Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 1 of 25 Page ID #:1




 1   V. James DeSimone (SBN: 119668)
     vjdesimone@gmail.com
 2   Ryann E. Hall (SBN: 306080) Of-Counsel
 3   rhall@bohmlaw.com
     V. JAMES DESIMONE LAW
 4
     13160 Mindanao Way, Suite 280
 5   Marina del Rey, California 90292
 6   Telephone: 310.693.5561
     Facsimile: 323.544.6880
 7   Email: VJD000078@bohmlaw.com
 8
 9   Attorneys for Plaintiff,
     GUSTAVO FLORES
10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
     GUSTAVO FLORES                                   Case No.: 2:21-cv-5387
13
14           Plaintiff,
15                                                    PLAINTIFF’S VERIFIED
             v.                                       COMPLAINT FOR DAMAGES:
16                                                    1. First Amendment Violation (42
17   CITY OF LOS ANGELES, a municipal                    U.S.C. 1983)
     entity; CHIEF MICHEL MOORE, in his               2. Fourth Amendment Violation (42
18   individual and official capacity; and               U.S.C. 1983)
19   DOES 1 through 100, inclusive,                   3. Municipal Liability for
20                                                       Unconstitutional Custom,
             Defendants.                                 Practice, or Policy (42 U.S.C. §
21                                                       1983)
                                                      4. Violation of Bane Civil Rights
22                                                       Act (Civil Code § 52.1)
23                                                    5. Assault and Battery
                                                      6. Negligence
24                                                    7. Intentional Infliction of
                                                         Emotional Distress
25                                                    8. Negligent Infliction of Emotional
                                                         Distress
26
27                                                    DEMAND FOR JURY TRIAL

28

                                                  1
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 2 of 25 Page ID #:2




 1          Plaintiff, GUSTAVO FLORES (hereinafter “PLAINTIFF” or “Mr.
 2   FLORES”), for his complaint against DEFENDANTS CITY OF LOS ANGELES
 3   (hereinafter “CITY OF LOS ANGELES” or “CITY”), Police Chief MICHEL
 4   MOORE (hereinafter “MOORE”), and DOES 1-100 (hereinafter collectively
 5   DEFENDANTS), inclusive, alleges as follows:
 6                                  NATURE OF ACTION
 7          1.     This is an action seeks compensatory and punitive damages from
 8   DEFENDANTS for violating various rights under state law in connection with
 9   officers’ unjustified assault and use of force of Mr. FLORES by DEFENDANT
10   DOES 1-10 of the Los Angeles Police Department (hereinafter “LAPD”).
11          2.     This action arises out of protests across the United States and other
12   nations following the murder of George Floyd by officers with the Minneapolis
13   Police Department. After the deaths of Breonna Taylor and Ahmaud Arbery and
14   others, hundreds of thousands of people around the country and globe
15   simultaneously expressed the collective condemnation for the deaths of Black,
16   Indigenous and People of Color (hereinafter “BIPOC”) men and women at the
17   hands of law enforcement and vigilantes condoned by local law enforcement and
18   their support for the Black Lives Matter movement. Large demonstrations occurred
19   in the Los Angeles area, and the vast majority of the participants were peaceful,
20   principled individuals exercising their First Amendment Right to assemble to seek
21   redress for grievances. Over the course of approximately a week, the Los Angeles
22   Police Department arrested more than 2600 individuals engaged in peaceful protest,
23   shot directly at unarmed and peaceful citizens with “non-lethal” metal bullets
24   encased in rubber or other material, used excessive force with batons and engaged
25   in reckless and unreasonable conduct with their vehicles causing injury and harm.
26          3.     The CITY OF LOS ANGELES has been repeatedly sued for the tactics
27   the LAPD engaged in over the course of the above-mentioned arrests. The LAPD
28   displayed tactics including, but not limited to, excessive force with reckless

                                                  2
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 3 of 25 Page ID #:3




 1   operation of a police vehicle, and neglecting to provide care for injured citizens.
 2          4.     DEFENDANTS DOES 1-10 are directly liable for PLAINTIFF’s
 3   injuries under state law pursuant to California Government Code § 820.
 4          5.     DEFENDANTS, CITY OF LOS ANGELES, MOORE, and DOES 1-
 5   10 also proximately caused Mr. FLORES’ injuries and are liable under state law
 6   pursuant to California Government code §§ 815.2 and 820.
 7          6.     DEFENDANTS DOES 1-5 (“DOE OFFICERS”) are directly liable for
 8   PLAINTIFF’s injuries under federal law pursuant to 42 U.S.C. § 1983.
 9          7.     DEFENDANTS, CITY and DOES 6-10 also proximately caused
10   PLAINTIFF’s injuries and are liable under state and federal law and under
11   principles set forth in Monell v. Department of Social Services, 436 U.S. 658 (1978).
12          8.     DEFENDANT CITY OF LOS ANGELES (“CITY”) by summarily
13   rejecting Mr. FLORES’s Claim for Damages, has proved unwilling to accept
14   responsibility for the wrong committed by its officers. The CITY continues to
15   violate its citizens’ rights by ignoring the allegations and preventing these incidents
16   from happening.
17          9.     The policies and customs behind assaulting peacefully protesting
18   civilians such as Mr. FLORES, are fundamentally unconstitutional and constitute a
19   menace of major proportions to the public. Accordingly, insofar as Mr. FLORES
20   herein seeks by means of this action to hold accountable those responsible for the
21   unjustified assault, use of force, and failure to provide proper emergency care of
22   Mr. FLORES.
23                            PARTIES AND THEIR AGENTS
24          10.    PLAINTIFF GUSTAVO FLORES is a twenty-year-old man, and at
25   all times mentioned in this Complaint was a resident of the County of Los
26   Angeles, California.
27          11.    PLAINTIFF is informed and believed DOES 1-10 are individuals
28   living in the County of Los Angeles, California. At all relevant times, DOES 1-10

                                                  3
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 4 of 25 Page ID #:4




 1   were public employees and agents of DEFENDANT CITY OF LOS ANGELES
 2   and were acting with the course and scope of their respective duties as police
 3   officers and with complete authority and ratification of their principal
 4   DEFENDANT CITY OF LOS ANGELES.
 5          12.    At all relevant times, DEFENDANTS DOES 1-10 were duly
 6   appointed officers and/or employees or agents of the CITY OF LOS ANGELES
 7   subject to oversight and supervision by CITY OF LOS ANGELES’ elected and
 8   non-elected officials.
 9          13.    PLAINTIFF is informed and believes, and thereon alleges, that DOES
10   1-10 were agents, servants, and employees of DEFENDANT CITY OF LOS
11   ANGELES and/or the LAPD. PLAINTIFF is ignorant of the true names and
12   capacities of DEFENDANTS sued herein as DOES 1-100, inclusive, and therefore
13   sue these DEFENDANTS by such fictitious names. PLAINTIFF will amend this
14   Complaint to allege their true names and capacities when ascertained. As such, the
15   individual DOE DEFENDANTS are sued in both their individual and official
16   capacities.
17          14.    In doing the acts and failing and omitting to act as hereinafter
18   described, DEFENDANTS DOES 1-10 were acting on the implied and actual
19   permission and consent of CITY OF LOS ANGELES and MOORE.
20          15.    DEFENDANT CITY OF LOS ANGELES is a municipal corporation
21   duly organized and existing under the Constitution and laws of the State of
22   California. LAPD is a local government entity and an agency of CITY OF LOS
23   ANGELES, and all actions of the LAPD are the legal responsibility of the CITY
24   OF LOS ANGELES. CITY OF LOS ANGELES is sued in its own right on the basis
25   of its policies, customs, and practices that gave rise to PLAINTIFF’s federal rights
26   claims.
27          16.    DEFENDANT MICHEL MOORE is, and was, at all times relevant to
28   this action, the LAPD police chief and a policymaker for his department. He is sued

                                                  4
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 5 of 25 Page ID #:5




 1   in both his individual and official capacities.
 2            17.   All DEFENDANTS who are natural persons, including DOES 1-10,
 3   are sued individually and/or in his/her official capacity as officers, sergeants,
 4   captains, commanders, supervisors, and/or civilian employees, agents, policy
 5   makers, and representatives for the CITY OF LOS ANGELES.
 6            18.   DEFENDANTS are liable for PLAINTIFF’s injuries under California
 7   law and under the doctrine of respondeat superior. Liability under California law
 8   for public entities and public employees is based upon California Government Code
 9   §§ 815.2 and 820.
10            19.   At all times mentioned herein, each and every DEFENDANT was the
11   agent of each and every other DEFENDANT and had the legal duty to oversee and
12   supervise the hiring, conduct and employment of each and every DEFENDANT
13   herein.
14            20.   On or around November 16, 2020, PLAINTIFF filed comprehensive
15   and timely claims for damages in accordance with Government Code §§ 910 and
16   911.2.
17            21.   On February 3, 2021, PLAINTIFF received formal notice from the
18   CITY OF LOS ANGELES that his claim was denied.
19            22.   Finally, at all relevant times mentioned herein, all DEFENDANTS
20   acted as agents of all other DEFENDANTS in committing the acts alleged herein.
21                              JURISDICTION AND VENUE
22            23.   This Court has subject matter jurisdiction over the PLAINTIFF’s
23   claims pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil
24   rights jurisdiction). This Court has jurisdiction to issue declaratory or injunctive
25   relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure
26   57.
27            24.   Venue is proper in the Central District of California pursuant to 28
28   U.S.C. § 1391, as all DEFENDANTS and the events giving rise to the claims herein

                                                  5
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 6 of 25 Page ID #:6




 1   occurred in the Central District of California.
 2                   FACTS COMMON TO ALL CAUSES OF ACTION
 3          25.      PLAINTIFF repeats and re-alleges each and every allegation in the
 4   forgoing paragraphs of this Complaint with the same force and effect as if fully set
 5   forth herein.
 6          26.      PLAINTIFF GUSTAVO FLORES is a twenty-year-old man who
 7   currently, and at times relevant to this Complaint, resides in Los Angeles County,
 8   California.
 9          27.      On May 31, 2020, at approximately 3:00 p.m., Gustavo FLORES’ foot
10   was run over by an LAPD patrol cruiser during peaceful protests in downtown Los
11   Angeles following the deadly arrest of George Floyd in Minneapolis.
12          28.      On May 25, 2020, Minneapolis Police Officer Derek Chauvin, along
13   with two other officers, held George Floyd on the ground, handcuffed behind his
14   back, and ignored pleas to get off his neck, back and legs and let him breathe.
15   Officer Chauvin kept his knee on Floyd’s neck for 8 minutes, forty-six seconds. As
16   a result, Mr. Floyd died on the street in Minneapolis.
17          29.      Both the Minneapolis law enforcement and prosecutors as well as the
18   public, concluded that George Floyd was the latest person to die at the hands of
19   police because of deliberate and unlawful tactics of law enforcement largely
20   because of extensive video by onlookers, security cameras, including police body
21   cameras.
22          30.      In Los Angeles, tens of thousands of people participated in lawful and
23   peaceful protest as part of an extraordinary reaction of protests across the country
24   and around the world. Individuals in the protests expressed their ideas in different
25   forms.
26          31.      DEFENDANTS reacted to protests, regardless of form or application,
27   by employing expansive curfews and arrests for allegedly failing to comply with
28   curfews, failing to disperse, unlawful assembly, failure to follow a “lawful” order

                                                  6
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 7 of 25 Page ID #:7




 1   of an officer, and similar misdemeanors undermining the right to engage in
 2   protected expressive activity in public spaces.
 3          32.     California Penal Code § 409, which defines an unlawful assembly, has
 4   been repeatedly construed to require a showing of imminent violence that so
 5   permeates a lawful expressive activity that law enforcement may curtail the rights
 6   of all. In this instance, those facts did not exist.
 7          33.     On May 31, 2020, Mr .FLORES was walking near the intersection of
 8   Hill Street and 5th Street near Pershing Square. Mr. FLORES was on the phone with
 9   a friend who was part of the peaceful protest. Mr. FLORES was trying to locate his
10   friends so they could protest together. Believing he located his friends, Mr.
11   FLORES began running in the street to meet up with them. Other protestors were
12   walking in the same area.
13          34.     Without any cause or provocation, an LAPD officer abruptly
14   accelerated his SUV patrol vehicle and ran over Mr. FLORES’s right foot while
15   knocking Mr. FLORES to the ground. The Officer hit other protestors as well. No
16   lights or sirens were deployed by the Officer.
17          35.     Since Mr. FLORES was on the phone, his glass screen shattered in his
18   palm and left scratches throughout his hand. The Officer then reversed and sped
19   away without checking on Mr. FLORES or ascertaining if he needed any assistance.
20   The Officer was driving a vehicle with the number 495 0.1 on its roof.
21          36.     Mr. FLORES was able to get out of the street. Once in a safe location,
22   an individual who identified himself as a paramedic looked at Mr. FLORES’ foot
23   and advised Mr. FLORES that his foot did not appear broken but that he should ice
24   it and rest.
25          37.     The incident caused Mr. FLORES’s foot to swell for weeks and left
26   lacerations on his hand. As a result of the injures, Mr. FLORES had difficulty
27   walking and could not work for two weeks as a delivery driver, as he was still
28   suffering from residual pain.

                                                  7
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 8 of 25 Page ID #:8




 1          38.    Mr. FLORES continues to experience pain his foot.
 2          39.    LAPD’s aggressive and excessive treatment of Mr. FLORES has
 3   caused him trauma, physical pain, mental harm, and emotional distress. LAPD’s
 4   conduct was part of a pattern and practice of the use of excessive force against
 5   protestors to deny, and to retaliate against them for exercising their Constitutional
 6   rights. The individual officers involved were acting under color of state law and in
 7   the course and scope of employment when they intentionally and/or negligently
 8   caused harm to Mr. FLORES.
 9          40.    The CITY OF LOS ANGELES, through CHIEF MOORE and the
10   LAPD, has failed to train its officers in the constitutional response to peaceful
11   demonstrations as revealed by the above-described allegations. DEFENDANTS
12   have a custom of using excessive force against peaceful protestors, ramming police
13   vehicles into people participating peacefully at lawful assemblies and applying
14   policies and sanctioning actions that cause severe injury and permanent damage,
15   without warning or command, based on specious group “suspicion.” The CITY OF
16   LOS ANGELES has been aware of deficiencies in its training since at least 2000
17   followed by settlement agreements in June 2005 and June 2009 to revise policies
18   and training. Yet the unlawful crowd control, excessive use of force, inter alia,
19   DEFENDANTS currently employ fail constitutional requirements.
20                               FIRST CAUSE OF ACTION
21                VIOLATION OF THE FIRST AMENDMENT TO THE U.S.
22                                      CONSTITUTION
23                                      (42 U.S.C. § 1983)
24                            (AGAINST ALL DEFENDANTS)
25          41.    The allegations set forth in this complaint are hereby re-alleged and
26   incorporated by reference.
27          42.    This cause of action is asserted against DEFENDANTS CITY OF LOS
28   ANGELES, CHIEF MICHEL MOORE, and DOES 1-10.

                                                  8
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 9 of 25 Page ID #:9




 1          43.    DEFENDANT’s conduct, described above, violated PLAINTIFF’s
 2   rights to freedom of speech, assembly, and association under the First Amendment
 3   to the United States Constitution. The LAPD Officer using his vehicle as a weapon
 4   against peaceful protestors acted with unreasonable and excessive force under the
 5   totality of the circumstances.
 6          44.    The DEFENDANTS employed the above-mentioned tactics under
 7   baseless speculation of some potential unlawful activity by some unknown
 8   individual(s). On information and belief, the LAPD officer was not disciplined for
 9   the use of force on May 31, 2020, against PLAINTIFF.
10          45.    DEFENDANT CHIEF MOORE has failed to impose adequate
11   discipline on his officers, including the responsible DEFENDANT OFFICER DOE,
12   who committed these unlawful uses of excessive force with reckless disregard for
13   human life and safety, creating a culture of impunity within the LAPD that
14   encourages such violence and incidents of unreasonable force against the public.
15          46.    As a result of the unprovoked, unjustified and unreasonable use of
16   force against PLAINTIFF by DEFENDANT OFFICER DOE, PLAINTIFF
17   sustained injuries to his entire body, including his head, neck, back, and legs. As a
18   result of the foregoing, PLAINTIFF suffered, and continues to suffer from physical
19   injuries, and sickness, physical and emotional pain, anguish, and distress and
20   psychological injury.
21          47.    Plaintiff seeks attorney fees under this claim pursuant to 42 U.S.C.
22   Section 1988.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  9
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 10 of 25 Page ID #:10




 1                                 SECOND CAUSE OF ACTION
 2             VIOLATION OF THE FOURTH AMENDMENT TO THE U.S.
 3                                      CONSTITUTION
 4                                        (42 U.S.C. § 1983)
 5                            (AGAINST ALL DEFENDANTS)
 6          48.    The allegations set forth in this complaint are hereby re-alleged and
 7   incorporated by reference.
 8          49.    This cause of action is asserted against DEFENDANTS CITY OF LOS
 9   ANGELES, CHIEF MICHEL MOORE, and DOES 1-10.
10          50.    DEFENDANT’s conduct, described above, violated PLAINTIFF’s
11   rights under the Fourth Amendment to the United States Constitution to be to be
12   free from unreasonable force under the Fourth Amendment to the United States
13   Constitution. The LAPD Officer using his vehicle as a weapon against peaceful
14   protestors acted with unreasonable and excessive force under the totality of the
15   circumstances. When Mr. FLORES ran down the street with numerous protestors
16   near Pershing Square in Los Angeles, LAPD officers used violent and excessive
17   force against Mr. FLORES who had arrived to protest peacefully and lawfully.
18   LAPD used excessive force violently driving a police vehicle over Mr. FLORES's
19   right foot, resulting in multiple immediate and long-lasting physical injuries and
20   mental and emotional distress when attempting to exercise his First Amendment
21   Rights.
22          51.    The DEFENDANTS employed the above-mentioned tactics under
23   baseless speculation of some potential unlawful activity by some unknown
24   individual(s). On information and belief, the LAPD officer was not disciplined for
25   the use of force on May 31, 2020 against PLAINTIFF.
26          52.    DEFENDANT CHIEF MOORE has failed to impose adequate
27   discipline on his officers, including the responsible DEFENDANT OFFICER DOE,
28   who committed these unlawful uses of excessive force with reckless disregard for

                                                 10
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 11 of 25 Page ID #:11




 1   human life and safety, creating a culture of impunity within the LAPD that
 2   encourages such violence and incidents of unreasonable force against the public.
 3          53.    As a result of the unprovoked, unjustified and unreasonable use of
 4   force against PLAINTIFF by DEFENDANT OFFICER DOE, PLAINTIFF
 5   sustained injuries to his entire body, including his head, neck, back, and legs. As a
 6   result of the foregoing, PLAINTIFF suffered, and continues to suffer from physical
 7   injuries, and sickness, physical and emotional pain, anguish, and distress and
 8   psychological injury.
 9          54.    Plaintiff seeks attorney fees under this claim pursuant to 42 U.S.C.
10   Section 1988.
11                               THIRD CAUSE OF ACTION
12           MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL CUSTOM
13                                 OR POLICY (42 U.S.C. § 1983)
14                                   (ALL DEFENDANTS)
15          55.    The allegations PLAINTIFF sets forth in this complaint are hereby re-
16   alleged and incorporated by reference.
17          56.    DEFENDANT OFFICER DOE’s use of force against Mr. FLORES on
18   May 31, 2020, who was unarmed, had committed no crime, and was not resisting
19   was found to be within CITY Police Department Policy.
20          57.    Eyewitness accounts, video footage, and/or media coverage display
21   irrefutable evidence of the DEFENDANT running over Mr. FLORES’s foot with
22   his police vehicle on May 31, 2020.
23          58.    On information and belief, DEFENDANT OFFICER DOE was not
24   disciplined for the use of force and reckless disregard for human life and safety on
25   May 31, 2020.
26          59.    DEFENDANT CHIEF MOORE has failed to impose adequate
27   discipline on his officers, including DEFENDANT OFFICER DOE, who
28   committed unlawful uses of excessive force and reckless disregard for human life

                                                 11
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 12 of 25 Page ID #:12




 1   and safety, creating a culture of impunity within the LAPD that encourages such
 2   violence and incidents of unreasonable force against the public. CHIEF MOORE’s
 3   inadequate investigations and the failure to take appropriate corrective action that
 4   plagues the LAPD and causes a pattern, policy, and practice of tolerating and
 5   encouraging the use of excessive force and reckless disregard for human life and
 6   safety.
 7          60.      Based on video footage and witnesses’ accounts, DEFENDANT
 8   OFFICER DOE struck PLAINTIFF with his police vehicle while he walked down
 9   a street.
10          61.      On or around May 31, 2020, DEFENDANTS CITY OF LOS
11   ANGELES, CHIEF MOORE, DOE OFFICERS and DOE SUPERVISORS,
12   deprived PLAINTIFF of the rights and liberties secured to him by the First and
13   Fourth Amendments of the United States Constitution, in that said DEFENDANTS
14   and their supervising and managerial employees, agents, and representatives, acting
15   with gross negligence and with reckless and deliberate indifference to the rights and
16   liberties of the public in general, and of PLAINTIFF, and of persons in their class,
17   situation and comparable position in particular, knowingly maintained, enforced
18   and applied an official recognized CITY custom, policy, and practice of:
19                a. Employing and retaining as police officers and other personnel,
20                   including DEFENDANT OFFICER DOE, who DEFENDANTS CITY
21                   and DOE SUPERVISORS at all times material herein knew or
22                   reasonably should have known had dangerous propensities for abusing
23                   his authority by using excessive force, and for mistreating citizens by
24                   failing to follow written CITY Police Department’s policies, including
25                   the use of excessive force and reckless disregard for human life and
26                   safety;
27                b. Of inadequately supervising, training, controlling, assigning, and
28                   disciplining CITY Police Officers, and other CITY personnel,

                                                 12
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 13 of 25 Page ID #:13




 1                 including DEFENDANT OFFICER DOE, who DEFENDANTS CITY
 2                 and DOE SUPERVISORS each knew or in the exercise of reasonable
 3                 care should have known had the aforementioned propensities and
 4                 character traits including the propensity for violence, reckless
 5                 disregard for human life and safety, and the use of excessive force;
 6             c. By maintaining grossly inadequate procedures for reporting,
 7                 supervising, investigating, reviewing, disciplining and controlling the
 8                 intentional misconduct by DEFENDANT OFFICER DOE, who is a
 9                 CITY employee and police officer;
10             d. By failing to adequately train officers, including DEFENDANT
11                 OFFICER DOE, and failing to institute appropriate policies, regarding
12                 constitutional procedures and practices for use of force and reckless
13                 disregard for human life and safety;
14             e. By failing to discipline CITY police officers’ conduct, including
15                 DEFENDANT OFFICER DOE, for use of force and reckless disregard
16                 for human life and safety;
17             f. By ratifying the intentional misconduct of DEFENDANT OFFICER
18                 DOE and other police officers, who are police officers of the CITY,
19                 and commit unlawful use of force with reckless disregard for human
20                 life and safety;
21             g. By failing to properly investigate claims of reckless disregard for
22                 human life and safety and excessive force by CITY police officers,
23                 including DEFENDANT OFFICER DOE; and
24             h. By having and maintaining an unconstitutional custom and practice of
25                 reckless disregard for human life and safety, using excessive force,
26                 failing to obtain medical care, depriving persons of life, liberty, and
27                 property so as to shock the conscience, which is also demonstrated by
28                 inadequate training regarding these subjects.          The customs and

                                                 13
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 14 of 25 Page ID #:14




 1                 practices of CITY, DOE OFFICERS and DOE SUPERVISORS were
 2                 done with a deliberate indifference to individuals’ safety and rights.
 3          62.    By reason of the aforementioned policies and practices of
 4   DEFENDANTS CITY, DEFENDANT CHIEF MOORE and DEFENDANTS
 5   DOES, Mr. FLORES was severely injured and subjected to pain and suffering, and
 6   extreme and severe emotional distress.
 7          63.    The aforementioned customs and practices of CITY were implemented
 8   and/or maintained with deliberate indifference to individuals’ safety and rights.
 9          64.    DEFENDANTS CITY, DEFENDANT CHIEF MOORE and
10   DEFENDANTS DOES, together with various other officials, whether named or
11   unnamed, had either actual or constructive knowledge of the deficient policies,
12   practices and customs alleged in the paragraphs above. Despite having knowledge
13   as stated above, these DEFENDANTS condoned, tolerated and through actions and
14   inactions thereby ratified such policies. Said DEFENDANTS also acted with
15   deliberate indifference to the foreseeable effects and consequences of these policies
16   with respect to the constitutional rights of PLAINTIFF, and other individuals
17   similarly situation.
18          65.    By perpetuating, sanctioning, tolerating and ratifying the outrageous
19   conduct and other wrongful acts, DEFENDANTS CITY, DEFENDANT CHIEF
20   MOORE and DEFENDANT DOES acted with an intentional, reckless, and callous
21   disregard toward Mr. FLORES, and of the constitutional as well as human rights of
22   PLAINTIFF. DEFENDANTS CITY, DEFENDANT CHIEF MOORE and
23   DEFENDANTS DOES and each of their actions were willful, wanton, oppressive,
24   malicious, fraudulent, and extremely offensive and unconscionable to any person
25   of normal sensibilities.
26          66.    Furthermore, the policies, practices, and customs implemented and
27   maintained and still tolerated by DEFENDANTS CITY, DEFENDANT CHIEF
28

                                                 14
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 15 of 25 Page ID #:15




 1   MOORE and DEFENDANTS DOES were affirmatively linked to and were a
 2   significantly influential force behind the injuries of PLAINTIFF.
 3          67.    Accordingly, DEFENDANTS CITY, DEFENDANT CHIEF MOORE
 4   and DEFENDANTS DOES each are liable to PLAINTIFF for compensatory
 5   damages under 42 U.S.C. § 1983.
 6          68.    On information and belief, the aforementioned acts were willful,
 7   wanton, malicious and oppressive thereby justifying the awarding of exemplary and
 8   punitive damages as to DEFENDANT CHIEF MOORE and DEFENDANTS
 9   DOES.
10          69.    Accordingly, DEFENDANTS are each liable to Plaintiffs for
11   compensatory and punitive damages, under 42 U.S.C. § 1983. Plaintiff also seeks
12   reasonable attorneys’ fees under this claim.
13          70.    Plaintiff seeks attorney fees under this claim pursuant to 42 U.S.C.
14   Section 1988.
15                             FOURTH CAUSE OF ACTION
16                 VIOLATION OF BANE ACT (CIVIL CODE § 52.1)
17                            (AGAINST ALL DEFENDANTS)
18          71.    The allegations PLAINTIFF sets forth in this complaint are hereby re-
19   alleged and incorporated by reference.
20          72.    This cause of action is asserted against DEFENDANTS CITY OF LOS
21   ANGELES, CHIEF MICHEL MOORE, and DOES 1-10.
22          73.    As alleged herein, DEFENDANTS DOES 1-10, CHIEF MICHEL
23   MOORE, and CITY OF LOS ANGELES interfered by threats, intimidation,
24   coercion, and/or violence with PLAINTIFF’s rights under state and federal laws
25   and under the state and federal Constitution including, without limitation, the right
26   to be free from excessive force, the right to free speech, freedom of assembly and
27   freedom to redress grievances, the right to due process, and the right to bodily
28   integrity and protection from bodily harm, including his rights under Civil Code §

                                                 15
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 16 of 25 Page ID #:16




 1   43, Penal Code §§ 149, 240, and 242, and his rights under the First and Fourth
 2   Amendments to the United States Constitution and his rights under Article 1,
 3   Sections 1, 2, 3, 7 and/or 13 of the California Constitution.
 4          74.    DEFENDANTS’ conduct caused PLAINTIFF extreme physical
 5   injury, sickness and pain, mental anguish, and emotional suffering and distress.
 6          75.    As a result of their conduct, DEFENDANTS are liable for Mr.
 7   FLORES’ injuries, either because they were integral participants in the misconduct,
 8   or because they failed to intervene to prevent these violations, or under the doctrine
 9   of respondeat superior.
10          76.    As a direct and legal result of DEFENDANTS’ acts and omissions,
11   Mr. FLORES suffered damages, including, without limitation, pain and suffering,
12   physical injuries and sickness, emotional distress, psychological injury, medical
13   expenses, attorneys’ fees, and costs of suit.
14          77.    PLAINTIFF is informed and believes, and thereon alleges, that the acts
15   of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
16   reckless and/or were done with willful and conscious disregard of the rights,
17   welfare, and safety of PLAINTIFF, thereby justifying the awarding of punitive and
18   exemplary damages against all non-government entity defendants in an amount to
19   be determined at time of trial.
20          78.    PLAINTIFF brings this claim seeking all damages under state law.
21   PLAINTIFF also seeks reasonable attorneys’ fees under this claim.
22          79.    Plaintiff seeks an award of reasonable attorneys’ fees pursuant to Civil
23   Code Section 52.1.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 16
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 17 of 25 Page ID #:17




 1                               FIFTH CAUSE OF ACTION
 2        ASSAULT AND BATTERY (GOV. CODE § 820 and CALIFORNIA
 3                                     COMMON LAW)
 4                              (AGAINST ALL DEFENDANTS)
 5          80.    The allegations set forth in this complaint are hereby re-alleged and
 6   incorporated by reference.
 7          81.    DEFENDANTS DOES 1-10 while working as Police Officers for the
 8   CITY Police Department and acting within the course and scope of their duties,
 9   wrongfully, unlawfully, intentionally, and violently assaulted and battered by
10   recklessly operating a police vehicle when accelerating toward and running over
11   Mr. FLORES, who sustained serious injurie as a result.
12          82.    DEFENDANTS DOES 1-10 caused Plaintiff to be touched with the
13   intent to harm or offend him by driving the Police vehicle and striking him.
14          83.    DEFENDANTS DOES 1-10 also intentionally used unreasonable
15   force against Mr. FLORES, including, but not limited to, accelerating towards
16   protestors, hitting Mr. FLORES, running over his foot, and causing multiple
17   immediate and long-lasting physical injury and mental and emotional distress when
18   Mr. FLORES posed no threat to the officers or anyone else. DEFENDANTS left
19   without medical or emergency care for PLAINTIFF as he got up and ran.
20          84.    As a direct and proximate result of DEFENDANTS’ conduct as
21   alleged above, Mr. FLORES was caused to suffer severe pain and suffering.
22          85.    LOS ANGELES CITY is vicariously liable for DEFENDANTS
23   DOES’ 1-10 wrongful acts pursuant to § 815.2(a) of the California Government
24   Code, which provides that a public entity is liable for the injuries caused by its
25   employees within the scope of the employment if the employee’s act would subject
26   him or her to liability.
27          86.    PLAINTIFF is informed and believes and thereon alleges that the
28   DEFENDANTS’ conduct was malicious, wanton, oppressive, and accomplished

                                                 17
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 18 of 25 Page ID #:18




 1   with a conscious disregard for the rights of Mr. FLORES, entitling Mr. FLORES to
 2   an award of exemplary and punitive damages against all non-government entity
 3   defendants in an amount to be determined at time of trial.
 4          87.      As a result of their conduct, DEFENDANTS are liable for Mr.
 5   FLORES’s injuries, either because they were integral participants in the assault and
 6   battery, or because they failed to intervene to prevent these violations, or under the
 7   doctrine of respondeat superior.
 8          88.      PLAINTIFF is seeking all damages under this claim.
 9                                SIXTH CAUSE OF ACTION
10    NEGLIGENCE (GOV. CODE § 820 and CALIFORNIA COMMON LAW)
11                             (AGAINST ALL DEFENDANTS)
12          89.      PLAINTIFF re-alleges the information set forth in the preceding
13   paragraphs and incorporates them into this cause of action as if they were fully
14   alleged herein.
15          90.      The actions of DEFENDANT DOES 1 -10 toward Mr. FLORES were
16   negligent and reckless, including, but not limited to:
17                a. The failure to properly and adequately assess the need to use excessive
18                   force against PLAINTIFF;
19                b. The failure to monitor and record any use of force by the CITY OF
20                   LOS     ANGELES,        CHIEF       MICHEL           MOORE,        including
21                   DEFENDANTS DOES 1-10;
22                c. The failure to monitor and record any injuries specifically caused by
23                   the use of force by the CITY OF LOS ANGELES, CHIEF MICHEL
24                   MOORE, including DEFENDANTS DOES 1-10;
25                d. The negligent tactics and handling of the situation with PLAINTIFF;
26                e. The negligent use of force against PLAINTIFF including, but not
27                   limited to, driving a police SUV towards Mr. FLORES, running over
28                   his foot, knocking him down, then abandoning him for him to get up

                                                 18
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                       Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 19 of 25 Page ID #:19




 1                   and run away on his own;
 2                f. The failure to properly train and supervise employees, both
 3                   professional and non-professional, including DEFENDANTS DOES
 4                   1-10;
 5                g. The failure to ensure that adequate numbers of employees with
 6                   appropriate education and training were available to meet the needs of
 7                   and protect the rights of Mr. FLORES;
 8                h. The failure to provide prompt medical care to Mr. FLORES; and
 9                i. The negligent handling of evidence and witnesses.
10          91.      As a direct and proximate result of DEFENDANTS’ conduct as
11   alleged above, and other undiscovered negligent conduct, PLAINTIFF was caused
12   to suffer severe pain and suffering, both physically and emotionally.
13          92.      In addition, at the aforementioned date, time and place,
14   DEFENDANTS negligently, carelessly and without reasonable care, assaulted and
15   violently battered PLAINTIFF.
16          93.      CITY OF LOS ANGELES is vicariously liable for the wrongful acts
17   of DEFENDANTS pursuant to § 815.2(a) of the California Government Code,
18   which provides that a public entity is liable for the injuries caused by its employees
19   within the scope of the employment if the employee’s act would subject him or her
20   to liability.
21          94.      The aforementioned acts and omissions of DEFENDANTS DOES 1-
22   10 were committed by them knowingly, willfully and maliciously, with the intent
23   to harm, injure, vex, harass and oppress PLAINTIFF, with conscious disregard to
24   his known rights and deliberate indifference to the risk of injury to PLAINTIFF.
25   By reason thereof, PLAINTIFF seeks punitive and exemplary damages from
26   DEFENDANTS, and each of them, (except DEFENDANT CITY OF LOS
27   ANGELES) in an amount as proved.
28          95.      DEFENDANTS CITY OF LOS ANGELES knew or reasonably

                                                 19
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 20 of 25 Page ID #:20




 1   should have known that DEFENDANTS DOES 1-10 would engage in such a
 2   violent misconduct against PLAINTIFF, during the course and scope of their
 3   employment, and that, as a direct and proximate result of those violations,
 4   PLAINTIFF would suffer injuries as alleged herein.
 5          96.    DEFENDANTS had the authority to supervise, prohibit, control,
 6   and/or regulate DEFENDANT officers so as to prevent these acts and omissions
 7   from occurring.
 8          97.    DEFENDANTS failed to exercise due care by hiring, retaining and
 9   failing to supervise, prohibit, control or regulate DEFENDANTS DOES 1-10. As
10   a direct and proximate result of DFEENDANTS’ negligent hiring, retention and
11   supervision, control and regulation of DEFENDANT officers, Mr. FLORES has
12   suffered and continues to suffer injuries entitling him to damages in amounts to be
13   proven at trial.
14          98.    By the aforesaid acts and omissions of DEFENDANTS, and each of
15   them, Mr. FLORES has been directly and legally caused to suffer actual damages
16   including, but not limited to, extreme pain and suffering both with regards to
17   physical and mental suffering.
18          99.    As a further direct and legal result of the acts and conduct of
19   DEFENDANTS, and each of them, as aforesaid, Mr. FLORES has been caused to
20   and did suffer and continues to suffer severe emotional and mental distress, anguish,
21   humiliation, embarrassment, fright, shock, pain, discomfort, anxiety, psychological
22   harm, physical pain and suffering. The exact nature and extent of said injuries is
23   presently unknown to Mr. FLORES. PLAINTIFF does not know at this time the
24   exact duration or permanence of said injuries but is informed and believes and
25   thereon alleges that some, if not all, of the injuries are reasonably certain to be
26   permanent in character.
27          100. As a result of their conduct, DEFENDANTS are liable for Mr.
28   FLORES’ injuries, either because they were integral participants in the assault and

                                                 20
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 21 of 25 Page ID #:21




 1   battery, or because they failed to intervene to prevent these violations, or under the
 2   doctrine of respondeat superior.
 3          101. PLAINTIFF is informed and believes, and thereon alleges, that the
 4   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
 5   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 6   oppressive and despicable conduct, and acted with willful and conscious disregard
 7   of the rights, welfare and safety of Mr. FLORES, thereby justifying the award of
 8   punitive and exemplary damages in an amount to be determined at trial.
 9          102. PLAINTIFF is seeking all damages under this claim.
10                             SEVENTH CAUSE OF ACTION
11              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
12                               (AGAINST ALL DEFENDANTS)
13          103. The allegations set forth in this complaint are hereby re-alleged and
14   incorporated by reference.
15          104. DEFENDANTS DOES 1-10 conduct as described above was extreme
16   and outrageous and was done with the intent of causing Mr. FLORES to suffer
17   emotional distress or with reckless disregard as to whether their conduct would
18   cause him to suffer such distress.
19          105. By the aforesaid acts and omissions of DEFENDANT officers, and
20   each of them, Mr. FLORES has been directly and legally caused to suffer actual
21   damages including, but not limited to, extreme pain and suffering both with regards
22   to physical and mental suffering.
23          106. As a further direct and legal result of the acts and conduct of
24   DEFENDANTS, and each of them, as aforesaid, Mr. FLORES has been caused to
25   and did suffer and continues to suffer physical pain and injury, severe emotional
26   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
27   discomfort, anxiety, physical pain and suffering. The exact nature and extent of
28   said injuries is presently unknown to Mr. FLORES. PLAINTIFF does not know at

                                                 21
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 22 of 25 Page ID #:22




 1   this time the exact duration or permanence of said injuries but is informed and
 2   believes, and thereon alleges, that some, if not all, of the injuries are reasonably
 3   certain to be permanent in character.
 4          107. As a result of their conduct, DEFENDANTS are liable for Mr.
 5   FLORES’ injuries, either because they were integral participants in the assault and
 6   battery, or because they failed to intervene to prevent these violations, or under the
 7   doctrine of respondeat superior.
 8          108. PLAINTIFF is informed and believes, and thereon alleges, that the
 9   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
10   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
11   oppressive and despicable conduct, and acted with willful and conscious disregard
12   of the rights, welfare, and safety of Mr. FLORES, thereby justifying the award of
13   punitive and exemplary damages in an amount to be determine at trial.
14                                SEVENTH CAUSE OF ACTION
15                      EIGHTH INFLICTION OF EMOTIONAL DISTRESS
16                                  (AGAINST ALL DEFENDANTS)
17          109. The allegations set forth in this complaint are hereby re-alleged and
18   incorporated by reference.
19          110. In the alternative, DEFENDANTS DOES 1-10 conduct as described
20   above was done in a careless or negligent manner, without consideration for the
21   effect of such conduct upon Mr. FLORES’ emotional well-being.
22          111. By the aforesaid acts and omissions of DEFENDANT officers, and
23   each of them, Mr. FLORES has been directly and legally caused to suffer actual
24   damages including, but not limited to, extreme pain and suffering both with regards
25   to physical and mental suffering.
26          112. As a further direct and legal result of the acts and conduct of
27   DEFENDANTS, and each of them, as aforesaid, Mr. FLORES has been caused to
28   and did suffer and continues to suffer physical pain and injury, severe emotional

                                                 22
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 23 of 25 Page ID #:23




 1   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
 2   discomfort, anxiety, physical pain and suffering. The exact nature and extent of
 3   said injuries is presently unknown to Mr. FLORES. PLAINTIFF does not know at
 4   this time the exact duration or permanence of said injuries but is informed and
 5   believes, and thereon alleges, that some, if not all, of the injuries are reasonably
 6   certain to be permanent in character.
 7          113. As a result of their conduct, DEFENDANTS are liable for Mr.
 8   FLORES’ injuries, either because they were integral participants in the assault and
 9   battery, or because they failed to intervene to prevent these violations, or under the
10   doctrine of respondeat superior.
11          114. PLAINTIFF is informed and believes, and thereon alleges, that the
12   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
13   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
14   oppressive and despicable conduct, and acted with willful and conscious disregard
15   of the rights, welfare, and safety of Mr. FLORES, thereby justifying the award of
16   punitive and exemplary damages in an amount to be determine at trial.
17                                    PRAYER FOR RELIEF
18        WHEREFORE, PLAINTIFF prays for judgment against DEFENDANTS
19   CITY OF LOS ANGELES, CHIEF MICHEL MOORE, DOES 1-100, and each of
20   them, as follows:
21        1.       For general economic and non-economic damages according to proof;
22        2.       For special damages according to proof;
23        3.       For punitive damages where allowed by law;
24        4.       For equitable relief;
25        5.       For prejudgment interest;
26        6.       For costs of suit incurred herein;
27        7.       For attorney’s fees as allowed by law;
28        8.       For civil penalties as allowed by law;

                                                 23
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                     Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 24 of 25 Page ID #:24




 1        9.       For such other and further relief as this Court deems just and proper,
 2   and appropriate.
 3
 4
 5   Date: July 2, 2021                               V. JAMES DESIMONE LAW
 6
 7                                                    By:
 8                                                          V. JAMES DESIMONE, ESQ.
                                                            RYANN E. HALL, ESQ.
 9
10                                                          Attorneys for Plaintiff,
                                                            GUSTAVO FLORES
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 24
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                 V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                      Ryann E. Hall, Esq.
Case 2:21-cv-05387-CJC-GJS Document 1 Filed 07/02/21 Page 25 of 25 Page ID #:25




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiff hereby demands a trial by jury on all claims.
 3
 4
 5   Date: July 2, 2021                               V. JAMES DESIMONE LAW
 6
 7
 8                                                    By:
 9                                                          V. JAMES DESIMONE, ESQ.
                                                            RYANN E. HALL, ESQ.
10
11                                                          Attorneys for Plaintiff,
                                                            GUSTAVO FLORES
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 25
                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
     Flores v. City of Los Angeles, et al.                                 V. James DeSimone, Esq.
     Case No.: 2:21-cv-5387                                                      Ryann E. Hall, Esq.
